Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 31, 1959, with notice of argument for the May 1959 Term of this court. Upon the filing of the notice of argument and note of issue, the Clerk of this court is directed to place this appeal at the head of the Enumerated Calendar for April 29, 1959. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.